ACCEPTED
                                                                                         03-15-00262-CV
                                                                                               12463245
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   8/31/2016 10:36:10 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK


                      No. 03-15-00262-CV
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                           In the Court of Appeals                    AUSTIN, TEXAS
                       Third District of Texas — Austin          8/31/2016 10:36:10 AM
                                                                     JEFFREY D. KYLE
                                                                          Clerk

                     TEXAS ASSOCIATION OF ACUPUNCTURE
                           AND ORIENTAL MEDICINE,
                                                  Appellant,
                                     v.

   TEXAS BOARD OF CHIROPRACTIC EXAMINERS AND PATRICIA GILBERT,
           EXECUTIVE DIRECTOR IN HER OFFICIAL CAPACITY,
                                              Appellees.


             On Appeal from 201st District Court, Travis County, Texas
                          Cause No. D-1-GN-14-000355


           APPELLANT’S UNOPPOSED MOTION FOR EXTENSION
               OF TIME TO FILE MOTION FOR REHEARING

      Pursuant to Texas Rules of Appellate Procedure 49.8, Appellant Texas

Association of Acupuncture and Oriental Medicine (“Association”) files this

unopposed motion for extension of time seeking an additional 15 days, until

September 19, 2016 to file its motion for rehearing.

      1.     On August 18, 2016, this Court issued an Opinion affirming in part

and reversing and remanding in part the trial courts judgment.

      2.     Appellant’s current deadline to file a motion for rehearing is

September 2, 2016.



                                         1
      3.     Appellant seeks a 15-day extension until and including September 19,

2016, to allow its counsel an opportunity to fully analyze and brief the issues for a

motion for rehearing.

        4.   This is the Association’s first request for an extension of time and it is

 sought in the interest of justice and not for purposes of delay.

      5.     Counsel for Appellees does not oppose this motion.

                                      PRAYER

      Appellant Texas Association of Acupuncture and Oriental Medicine

respectfully prays that this Court grant this unopposed motion for extension of time

until and including September 19, 2016, for the filing of its motion for rehearing,

and award it all further relief to which it may be justly entitled.

                                         Respectfully submitted,
                                         By:      /s/ Craig T. Enoch
                                               Craig T. Enoch (SBN 00000026)
                                                 cenoch@enochkever.com
                                               Melissa A. Lorber (SBN 24032969)
                                                 mlorber@enochkever.com
                                               Shelby O’Brien (SBN 24037203)
                                                 sobrien@enochkever.com
                                               ENOCH KEVER PLLC
                                               600 Congress Avenue, Suite 2800
                                               Austin, Texas 78701
                                               512.615.1200 / 512.615.1198 fax
                                         ATTORNEYS FOR TEXAS ASSOCIATION OF
                                         ACUPUNCTURE AND ORIENTAL MEDICINE




                                           2
                     CERTIFICATE OF CONFERENCE

      As evidenced by my signature below, counsel for the Appellant has
conferred with counsel for Appellees. Appellees do not oppose this motion.

                                            /s/ Shelby O’Brien
                                            Shelby O’Brien




                        CERTIFICATE OF SERVICE

       I hereby certify that, on August 31, 2016, the forgoing document was served
via electronic service on the following:

Joe H. Thrash
Assistant Attorney General
Administrative Law Division
P.O. Box 12548
Austin, Texas 78711
Joe.Thrash@texasattorneygeneral.gov

                                            /s/ Shelby O’Brien
                                            Shelby O’Brien




                                        3